   Case 1:21-mj-00085-ZMF Document 1 Filed 01/16/21 Page 1 of 1




   ROBERT GIESWEIN



           Defendant(s)




Code Section                                                Offense Description

18 USC 111(a)(2) Assault on a federal officer
18 USC 1361, 2 Aiding and Abetting Destruction of Federal Property
18 USC 1512(c)(2) Obstruction of a federal proceeding
18 USC 1752(a) Violent entry or disorderly conduct
40 USC 5104(e) Knowingly entering or remaining in any restricted building or grounds without lawful authority




                                                                           Complainant’s signature

                                                                  Cameron Graham, Special Agent
                                                                            Printed name and title




    01/16/2021
                                                                              Judge’s signature

       Washington D.C.                                           _                                       _
                                                                            Printed name and title
